Case 2:20-cv-00078-JDL Document 100 Filed 04/22/21 Page 1 of 2          PageID #: 4635




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


DARRYL SCHNEIDER, et al.,               )
                                        )
      Plaintiffs,                       )
                                        )
                     v.                 ) 2:20-cv-00078-JDL
                                        )
ABC, INC., et al.,                      )
                                        )
      Defendants.                       )

                     ORDER ON PLAINTIFFS’ OBJECTION

      On March 31, 2021, the Court entered an Order dismissing the Plaintiffs’

Amended Complaint (ECF No. 87), and a judgment of dismissal issued the same day

(ECF No. 88). Subsequently, the Plaintiffs filed two motions seeking relief from

judgment (ECF Nos. 90, 97), which the Court denied by Order dated April 16, 2021

(ECF No. 98). On April 19, 2021, the Plaintiffs filed an Objection to the Court’s April

16 order (ECF No. 99).

      As with their previous motions for relief from judgment, the Plaintiffs’

objection does not raise any legitimate ground for court action. Instead, the Plaintiffs

cite inapplicable procedural rules and the Federal Tort Claims Act, state that the

Court “misrepresented what the material fact[s] were to blatantly screw the Plaintiffs

out of their substantive and procedural rights as a benefit to the Defendants,” and

threaten to submit the Court’s orders to the United States Attorney General “with

the ultimatum of correcting [the Court’s] incredibly treason[ous] rulings as a rogue

U.S. constitutional court of law.” ECF No. 99 at 3. They conclude their objection by

“pray[ing] that every corrupted judge alive drops dead while watching their worldly
Case 2:20-cv-00078-JDL Document 100 Filed 04/22/21 Page 2 of 2           PageID #: 4636




possessions burning to ash, as citizens everywhere revolt against the bankers and

their bastard governments. Hurray!” ECF No. 99 at 5.

      The Plaintiffs have repeatedly made meritless and intemperate filings in this

case, including two motions “to forward a copy of [the Complaint] to the Department

of Justice” (ECF Nos. 11, 19), as well as a letter accusing Court employees of deception

(ECF No. 27).    They have also filed multiple motions in which they accuse the

undersigned Judge of criminal conduct and treason (ECF Nos. 70, 84), as in their

most recent filing (ECF No. 99).

      Although the Plaintiffs are representing themselves in this case, they may not

submit “[g]roundless and inappropriate filings” to the Court. D’Amario v. United

States, 251 F.R.D. 63, 64 (D. Me. 2008). “[F]rivolous filings waste judicial resources”

and inhibit the resolution of substantial matters. Adams v. Adams, No. 1:17-cv-

00200-GZS, 2019 WL 2814627, at *1 (D. Me. July 2, 2019).

      In light of the Plaintiffs’ repeated frivolous filings, the Court hereby issues a

Cok warning: Any further frivolous filings by the Plaintiffs will result in an

immediate Order restricting their ability to file documents with the Court

in this action. See Cok v. Family Court of R.I., 985 F.2d 32, 35-36 (1st Cir. 1993).

      For the reasons stated above, the Plaintiffs’ Objection (ECF No. 99) is

DENIED.

      SO ORDERED.

      Dated this 22nd day of April, 2021.


                                                       /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE

                                           2
